Conviction is for hunting squirrels at a time not permitted by the law, punishment being a fine of $15.00.
The record contains no such notice of appeal as will clothe this court with jurisdiction under Art. 827, C. C. P., which requires the notice "to be entered of record." The transcript shows a "docket entry" of a notice of appeal but if this was ever carried into the court minutes it is not so shown. Haynie v. State, 92 Tex.Crim. R., 241 S.W. 478, and cases therein cited. See also Sandoval v. State, 106 Tex.Crim. R.,293 S.W. 168.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE APPEAL.